Title: From John Adams to Philip Mazzei, 28 December 1782
From: Adams, John
To: Mazzei, Philip


Sir
Paris 28 Decr 1782

I have this moment received your Letter of the 23 of December. I have recd but one Letter for you, Since my Arrival in Paris, and that was inclosed with mine to you of the 26. Ult.
I am not able to Say why the Letters were delivered to you at the Hague unsealed. I never unsealed any of your Letters, most certainly, and if you have recd any in that State, which had passed through my hands, they came to them in the Same State.
Mr Dumas will be So good as to deliver to you or your order, the Dictionary of Crusca as well as that of Baretti.
I have the honour to be, Sir, your most obedient and most / humble servant
J. Adams.

